Exhibit 10.1 Execution Version CONSENT AND AMENDMENT NO. 1 TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT This CONSENT AND AMENDMENT NO. 1 TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this “ Consent and Amendment ”), dated as of August 5, 2014 (the “ Amendment ”), is made and entered into by and among (i) Eagle Bulk Shipping Inc., a corporation incorporated under the laws of the Marshall Islands (the “ Borrower ”) and each of its subsidiaries on the signature pages hereto (collectively, the “ Guarantors ”, and together with the Borrower, the “ Obligors ”), (ii) the Majority Lenders under the Credit Agreement referred to below (the “ Lenders ”) and (iii) Wilmington Trust (London) Limited, as successor agent (in such capacity, the “ Agent ”) and successor security trustee (in each such capacity, the “ Security Trustee ”) for the Lenders. RECITALS WHEREAS , the Borrower, the Guarantors, the lenders party thereto, the Agent and Security Trustee are party to that certain Fourth Amended and Restated Credit Agreement, dated as of June 20, 2012 (as amended, restated, supplemented or otherwise modified prior to the date hereof, the “ Credit Agreement ”). Capitalized terms not otherwise defined herein shall have the meaning set forth in the Credit Agreement. WHEREAS , the Borrower has informed the Lenders that the Borrower intends to file a voluntary petition (the “ Bankruptcy Case ”) with the United States Bankruptcy Court for the Southern District of New York on August 5, 2014 (the “ Petition Date ”) and to continue in the possession of its assets and in the management of its business pursuant to Sections 1107 and 1108 of title 11 of the United States Code, as in effect from time to time (such title, the “ Bankruptcy Code ”). WHEREAS, the Borrower has informed the Lenders that the Guarantors will not become debtors in the Bankruptcy Case (such Guarantors, the “ Non-Debtor Guarantors ”) on the Petition Date; WHEREAS, the Borrower has requested that certain lenders (the “ DIP Lenders ”) provide the Borrower with a senior secured first priority debtor-in-possession term loan facility (the “ DIP Facility ”) to provide, among other things, working capital to the Borrower during the pendency of the Bankruptcy Case; WHEREAS, the Borrower is required under the terms of that certain Superpriority Debtor-in-Possession Credit Agreement (the “ DIP Credit Agreement ”) to cause the DIP Facility to be secured by first priority liens on the assets of the Borrower and the Guarantors (such liens, the “ DIP Liens ”), which liens shall be senior in all respects to the liens securing obligations under the Credit Agreement (the “
